Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamie Rossi on 2/2/22.
The application has been amended as follows: 
1. (Currently Amended) A method, comprising:
	at a device:
	training a viewpoint estimation block of a neural network, using meta-learning, to be able to learn a viewpoint estimation network capable of inferring viewpoint estimations for a new object category for which the viewpoint estimation block has not yet been trained;
	processing at least a few images of the new object category, by a feature extraction block of the neural network, to extract features of an object in each image of the at least a few images, wherein the feature extraction block is trained to extract general features from objects included in a finite set of object categories;
	using the features, learning the viewpoint estimation network that is capable of inferring viewpoint estimations for the new object category.
4.	(Cancelled)
12.	(Currently Amended) A system, comprising:

one or more processors in communication with the memory, wherein the one or more processors execute the instructions to:
train a viewpoint estimation block of a neural network, using meta-learning, to be able to learn a viewpoint estimation network capable of inferring viewpoint estimations for a new object category for which the viewpoint estimation block has not yet been trained;
process at least a few images of the new object category, by a feature extraction block of the neural network, to extract features of an object in each image of the at least a few images, wherein the feature extraction block is trained to extract general features from objects included in a finite set of object categories;
using the features, learn the viewpoint estimation network that is capable of inferring viewpoint estimations for the new object category.
15.	(Cancelled)
21.	(Currently Amended) A non-transitory computer-readable media storing computer instructions that, when executed by one or more processors of a device, cause the one or more processors of the device to:
train a viewpoint estimation block of a neural network, using meta-learning, to be able to learn a viewpoint estimation network capable of inferring viewpoint estimations for a new object category for which the viewpoint estimation block has not yet been trained;
process at least a few images of the new object category, by a feature extraction block of the neural network, to extract features of an object in each image of the at least a few images, wherein the feature extraction block is trained to extract general features from objects included in a finite set of object categories;
	using the features, learn the viewpoint estimation network that is capable of inferring viewpoint estimations for the new object category.
Allowable Subject Matter
Claims 1-3, 5-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Previous examiner Zhengxi Liu provided a broad interpretation of “a neural network to be able to learn a viewpoint estimation network”. Claim 4 was rejected using Finn, but with no citations or explanation. Since Applicant has amended to include the specific meta-learning language of claim 4 into claim 1, it clarifies the language and prevents the previous broad interpretation used by the examiner.
The use of viewpoint estimation, neural networks, meta-learning and object recognition on their own are generally well-known concepts in computer graphics. However Examiner agrees with Applicants arguments made 9/27/21 regarding meta-learning and the specific combination of limitations as overcoming the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/
             Primary Examiner, Art Unit 2616